As filed with the Securities and Exchange Commission on May 20, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 RESPONSE BIOMEDICAL CORP. (Exact name of Registrant as specified in its charter) Vancouver, British Columbia, Canada 98-1042523 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (604) 456-6010 (Address, including zip code and telephone number, of principal executive offices) Restricted Share Unit Plan Non-Employee Directors Deferred ShareUnit Plan (Full title of the plan) Barbara R. Kinnaird 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (Name and address of agent for service) (604) 456-6010 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities tobe Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of
